   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 1 of 8 PageID #: 16




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                         )
                                                    )
            Plaintiff,                              )
                                                    )
      vs.                                           )           Case No. 4:20-CV-1740-DDN
                                                    )
PROBATION AND PAROLE OF                             )
MISSOURI and MODOC,                                 )
                                                    )
            Defendants.                             )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff Joseph Michael Devon Engel

(registration no. 1069055), an inmate at Eastern Reception, Diagnostic and Correctional Center

(“ERDCC”), for leave to commence this action without prepayment of the required filing fee. ECF

No. 3. For the reasons stated below, the Court finds plaintiff does not have sufficient funds to pay

the entire filing fee and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1).

Furthermore, based upon a review of the complaint, the Court finds that the complaint should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28
   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 2 of 8 PageID #: 17




U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                    Legal Standard on Initial Review

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is

frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S. 319,

328 (1989).     Dismissals on this ground should only be ordered when legal theories are

“indisputably meritless,” or when the claims rely on factual allegations that are “clearly baseless.”

Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations include those

that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490 U.S. at 325,

327). An action is malicious when it is undertaken for the purpose of harassing litigants and not

for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63

(E.D.N.C. 1987), aff’d 826 F.2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the
                                             2
   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 3 of 8 PageID #: 18




complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff’s proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff, Joseph Michael Devon Engel, an inmate at ERDCC, filed this action pursuant to

42 U.S.C. § 1983 alleging violations of his civil rights against defendants “Probation and Parole

of Missouri” and the “MODOC.” ECF No. 1. Plaintiff describes himself as a sovereign citizen.

       Plaintiff prepared the complaint on a Court-provided Prisoner Civil Rights Complaint

form, as required. Plaintiff states his claims as follows:

       (1) This is in Regards to a Few Different thing[s] first of all. [Probation and Parole]
       told my PD I only had 20% of 10 then when I got here 80% of 10 and my Ohio
       Risk Factor was 0 that is what my P.O. said.

       (2) Is all the mess ups on my Fac[t] Sheet like it says I started doing time in 2011 I
       Did not I started in 2002. Then my name I told custody is wrong my name is Joseph
       Michael Devon Engel they have it Down as Joseph Michael Engel. Then I am a
       Sourvin [sic] Citizn [sic] and they Ignore the fact.

       (3) Then they say I got is Alias no I Don’t the State has is Alias I Don’t.

                                                  3
   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 4 of 8 PageID #: 19




       (4) They say new cases I am a Parole Violator.

       (5) The way they have treated me cause I am homeless & my head Injury.

       (6) My Sourvin [sic] Citiznship [sic]

ECF No. 2 at 3-4. Plaintiff describes his injuries as mental anguish, health problems, mind raping,

freedom, and his family.

       For relief, plaintiff seeks 500 billion dollars and 1,500,000 stocks in USA, China, Japan,

Germany, France, Russia, Ireland, Britain, Turkey, Africa, Australia, Starbucks Coffee, Cuba,

Columbia, Mexico, and South America.

                                            Discussion

       Plaintiff’s complaint is legally frivolous because the Missouri Department of Corrections

(“MDOC”) and the MDOC’s Division of Probation and Parole are not entities that can be sued

under § 1983. A claim brought pursuant to § 1983 against the defendant entities are barred by the

Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782 (1978); Jackson v. Missouri

Board of Probation and Parole, 306 Fed. Appx. 333 (8th Cir. 2009). A suit against the MDOC or

a division of the MDOC is, in effect, a suit against the State of Missouri. The State of Missouri,

however, is not a “person” for purposes of a § 1983 action and is absolutely immune from liability

under § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 63 (1989). E.g., Barket,

Levy & Fine, Inc. v. St. Louis Thermal Energy Corp., 948 F.2d 1084, 1086 (8th Cir. 1991) (agency

exercising state power is not “person” subject to § 1983 suit).

       Additionally, plaintiff’s allegations are factually frivolous as they lack an arguable basis in

either law or in fact. Reading the complaint as a whole, it appears plaintiff is challenging the

amount of time he must serve prior to being eligible for parole. Plaintiff seems to state that he was


                                                 4
   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 5 of 8 PageID #: 20




first told he would have to serve twenty percent of a ten-year sentence and was later told he would

have to serve eighty percent of his ten-year sentence. Plaintiff also states the date on his fact sheet

is incorrect as to when he began his incarceration. Because Missouri prisoners do not have a

federally protected liberty interest in parole, they cannot mount a federal constitutional challenge

to any state parole review procedure on procedural, or substantive, due process grounds.

       The    Supreme      Court   has    recognized    that   “an    inmate    does   not    have   a

constitutionally-protected liberty interest in the possibility of parole.” Greenholtz v. Inmates of

Nebraska Penal & Corrections, 442 U.S. 1, 9-11, (1979). Instead, matters pertaining to the parole

process are governed by state statute and are therefore matters of state law, without questions of

constitutional magnitude. Additionally, “[t]he United States Court of Appeals for the Eighth

Circuit has held that Missouri’s parole statutes ‘create no liberty interest’ under state law in the

parole board’s discretionary decisions.” Adams v Agniel, 405 F.3d 643, 645 (8th Cir. 2005);

Johnson v. Missouri Bd. of Prob. & Parole, 92 S.W.3d 107, 113-14 (Mo. App. 2002); Dace v.

Mickelson, 816 F.2d 1277, 1280-81 (8th Cir. 1987). Therefore, a Missouri prisoner’s allegations

challenging an allegedly unjustified calculation of or denial of parole does not state a claim under

42 U.S.C. § 1983. Id.

       The remainder of plaintiff’s claims appear to challenge the MDOC’s treatment of his

identity as a “sovereign citizen.” A penal institution or the Court has no obligation to provide

plaintiff with special treatment due to his self-proclaimed categorization as a sovereign citizen.

Arguments proposed by sovereign citizens have been widely rejected as “having no conceivable

validity in American law.” United States v. Hardin, 489 Fed. Appx. 984, 986 (8th Cir. 2012)

(quoting United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990)). See also United States


                                                  5
    Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 6 of 8 PageID #: 21




v. Simonson, 563 Fed. Appx. 514 (8th Cir. 2014) (stating that defendants’ argument that they were

“special sovereign citizens” was frivolous). As such, plaintiff’s claim based on his sovereign status

is not cognizable and frivolous.

        Plaintiff also provides no plausible basis for his bizarre requests for relief, which includes

500 billion dollars and 1,500,000 stocks in USA, China, Japan, Germany, France, Russia, Ireland,

Britain, Turkey, Africa, Australia, Starbucks Coffee, Cuba, Columbia, Mexico, and South

America. Therefore, the Court finds plaintiff’s statement of claim and prayer for relief are clearly

baseless and factually frivolous as defined in Denton.

        As of the date of this Order, this action is one of fifty-five civil complaints plaintiff has

filed in this Court since September 11, 2020, most of which were filed in forma pauperis and

composed in roughly the same factually unsupported and disjointed manner. Many of the

complaints he has filed are brought against the same governmental entities or employees of those

entities and involve similar factual allegations. For example, including the instant case, plaintiff

has filed twenty-nine separate lawsuits against the MDOC. 1 Based on the history of plaintiff’s



1
 Engel v. Southeast Correctional Center, et al., 1:20-cv-258-JMB (filed Dec. 1, 2020); Engel v. Missouri Department
of Corrections, et al., 1:20-cv-269-NCC (filed Dec. 17, 2020); Engel v. Missouri Department of Corrections, et al.,
4:20-cv-1430-NCC (filed Oct. 1, 2020); Engel v. CCA, et al., 4:20-cv-1619-SEP (filed Nov. 6, 2020); Engel v. Corizon
Health Care, et al., 4:20-cv-1635-MTS (filed Nov. 18, 2020); Engel v. MODOC, 4:20-cv-1668-RWS (filed Nov. 23,
2020); Engel v. MODOC, et al., 4:20-cv-1670-ACL (filed Nov. 21, 2020); Engel v. MODOC, et al., 4:20-cv-1671-
AGF (filed Nov. 23, 2020); Engel v. CO1, et al., 4:20-cv-1684-SEP (filed Nov. 23, 2020); Engel v. CO1, et al., 4:20-
cv-1685-SEP (filed Nov. 23, 2020); Engel v. CO1, et al., 4:20-cv-1686-JMB (filed Nov. 23, 2020); Engel v. Senator
MO, et al., 4:20-cv-1866-MTS (filed Nov. 23, 2020); Engel v. MODOC, et al., 4:20-cv-1693-DDN (filed Dec. 2,
2020); Engel v. Missouri Department of Corrections, et al., 4:20-cv-1694-PLC (filed Nov. 30, 2020); Engel v.
Corizon, et al., 4:20-cv-1695-NAB (filed Nov. 30, 2020); Engel v. CO1, et al., 4:20-cv-1733-ACL (filed Dec. 4,
2020); Engel v. CO1, et al., 4:20-cv-1734-NAB (filed Dec. 4, 2020); Engel v. CO1, et al., 4:20-cv-1735-PLC (filed
Dec. 4, 2020); Engel v. ERDCC, et al., 4:20-cv-1736-AGF (filed Dec. 1, 2020); Engel v. ERDCC, et al., 4:20-cv-
1737-JMB (filed Dec. 1, 2020); Engel v. ERDCC, et al., 4:20-cv-1739-JMB (filed Dec. 1, 2020); Engel v. United
States of America, et al., 4:20-cv-1742-MTS (filed Dec. 1, 2020); Engel v. Corizon, et al., 4:20-cv-1744-HEA (filed
Dec. 1, 2020); Engel v. Pharma Corr, et al., 4:20-cv-1763-PLC (filed Dec. 11, 2020); Engel v. Parker, et al., 4:20-
cv-1765-RLW (filed Dec. 10, 2020); Engel v. CO1, et al., 4:20-cv-1794-NAB (filed Dec. 17, 2020); Engel v. MODOC,
et al., 4:20-cv-1795-HEA (filed Dec. 17, 2020); and Engel v. MODOC, et al., 4:20-cv-1796 (filed Dec. 17, 2020).

                                                         6
   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 7 of 8 PageID #: 22




filings, it appears the instant complaint is part of an effort to harass the named defendants rather

than vindicate a cognizable right. It therefore appears the complaint is malicious, and is subject to

dismissal for this reason, as well. Spencer, 656 F. Supp. at 461-63.

        In consideration of plaintiff’s recent history of filing duplicative and meritless litigation

and the manner in which he has filed his complaints, including the instant complaint, the Court

finds it would be futile to permit plaintiff leave to file an amended complaint in this action.

        Plaintiff is cautioned to avoid the practice of filing frivolous and malicious complaints, and

to avoid the practice of abusing the judicial process by repeatedly filing duplicative lawsuits.

Inmates who are frequent filers of frivolous lawsuits are subject to 28 U.S.C. § 1915(g), which

limits a prisoner’s ability to obtain in forma pauperis status if he has filed at least three actions that

have been dismissed as frivolous, malicious, or for failure to state a claim:

        In no event shall a prisoner bring a civil action . . . under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action . . . in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief
        may be granted, unless the prisoner is under imminent danger of serious physical
        injury.

28 U.S.C. § 1915(g). Additionally, it is well settled in the Eighth Circuit that this Court is “vested

with the discretion to impose sanctions upon a party under its inherent disciplinary power.” See

Bass v. General Motors Corp., 150 F.3d 842, 851 (8th Cir. 1998). This includes the discretion to

craft and impose sanctions to deter litigants from engaging in “conduct which abuses the judicial

process.” Chambers v. NASCO, Inc., 501 U.S. 32, 43-45 (1991); see also In In re Tyler, 839 F.2d

1290, 1292 (8th Cir. 1988) (affirmed the district court’s sua sponte determination that the plaintiff

should be limited to filing one lawsuit per month pursuant to certain conditions precedent as a

sanction for the litigant’s repeated abuse of the judicial process). These powers stem from “the

                                                    7
   Case: 4:20-cv-01740-DDN Doc. #: 5 Filed: 12/22/20 Page: 8 of 8 PageID #: 23




control necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Id. (quoting Link v. Wabash R. Co., 370 U.S. 626, 630-31

(1962)).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 3] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [Doc.

#4] is DENIED as moot.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B).

       An Order of Dismissal will accompany this Memorandum and Order.




                                               E. RICHARD WEBBER
                                               UNITED STATES DISTRICT JUDGE


Dated this 22nd day of December, 2020.




                                                  8
